On reargument: Order denying motion for a peremptory mandamus order unanimously affirmed, without costs, as a matter of law and not in the exercise of discretion. The building zone ordinance was duly adopted. Order denying motion for resettlement of order of November 15, 1932, affirmed, without costs. Appeal from order denying motion for reargument of motion for peremptory mandamus order dismissed. No opinion. Present — Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ. [See ante, p. 840.]